Case 1:18-cr-00373-RJS Document 815-1 Filed 05/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK '

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
18-CR-373 (RJS)
RAMAL CURTIS
Defendant(s).

 

Defendant RAM AL CUeT) hereby voluntarily consents to

participate in the following proceeding via vv videoconferencing or__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: 'f on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

¥ Conference Before a Judicial Officer

Lamal uals /$y PBL Diol Bx fF

Defendant's Signature Defendant’s Counsel’s Signatu reV
(Judge may obtain verbal consent on
Record and Sign for Defendant)

LAM AL Ciflzr]s ereHarD 6. Liny

Print Defendant’s Name Print Counsel’s Name

 

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

 

Date U.S. Circuit Judge, Sitting by Designation
